El Juez Asociado Señoe, Fbanco Soto,
emitió la opinión del tribunal.
Esta es una apelación de una resolución concediendo el traslado de un pleito civil en cobro de. dinero.
El apelante alega en su misma demanda que los deman-dados no tienen su domicilio en el distrito en que han sido demandados pero insiste en sostener que la cuestión que se presenta no consiste- en si los demandados tienen o nó de-recho al traslado, sino 'exclusivamente en los méritos del affidavit para sostener tal derecho.
Esta es una cuestión que ha sido extensamente estudiada por esta Corte Suprema en los casos de Baker, Carver & Morrell v. Healy & Siebert, 31 D.P.R. 559, y Font v. Castro, resuelto en 25 de noviembre de 1924. Se hace innecesario ampliar la discusión. Basta referirnos únicamente a aque-lla parte de la opinión del caso de State ex rel. Stewart & Holmes Drug Co. v. Superior Court, 67 Wash. 321 (121 Pac. 460), citado a su vez en dichos casos, y que dice:
"Esta sección debe interpretarse con referencia a las secciones 207 y 209. Cuando así se consideran, creemos que es claro que, aun admitiendo que ciertos casos en los cuales un affidavit de- méritos considerado en su sentido técnico antiguo, es un requisito esencial *743previo a la orden de la corte, de aquí no se. sigue que lo es así en todos los casos. La sección 209 prescribe que la corte puede cambiar el liigar del juicio cuando aparece del affidavit que ‘el condado de-signado en la demanda no es el debido condado,’ o ‘para obtener un juicio imparcial,’ o para la ‘conveniencia de los testigos, o a los fines de la justicia.’ Claramente que el affidavit que aquí se men-ciona no es el affidavit de méritos antiguo. Los méritos del caso son inmateriales cuando el demandado puede cambiar el lugar del juicio al condado de su residencia como cuestión de derecho; o la corte, como cuestión de discreción, puede ordenar un cambio cuando se le demuestra que un juicio imparcial no puede obtenerse, o cuando la conveniencia de los testigos a los fines de la justicia así lo requieren. Un cambio del lugar del juicio se verifica de acuerdo con estas circunstancias cuando los hechos que acreditan cualquiera de estas condiciones quedan demostrados, no porque pueda haber una defensa en la acción que se sostiene por el consejo del abogado, sino por razón del estatuto mismo; y cuando se llama la atención de la corte por medio del affidavit a cualquiera de estas razones, se resolverá que es un ‘affidavit de mérito’ dentro del significado de la frase como se empleó en la sección 208, y la palabra ‘affidavit’ según aparece en la sección 269, Rem. & Bal. Code. De modo que en este caso, siendo la residencia del demandado el condado de San Juan, y apareciendo que la acción principal no será juzgada por sus méritos en el condado de King, no vemos que haya razón para intervenir con la orden de la corte, ya que se funde en el derecho absoluto del demandado (4 Ency. Plead. & Prac., pág. 393), o en la facultad discrecional de la corte.”

Por lo expuesto debe confirmarse la resolución apelada.

El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.